



Exhibit 10.5.D


ALIMERA SCIENCES, INC.
RESTRICTED STOCK UNIT AGREEMENT
(time-based)
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made and entered into
as of the date set forth in Section 2 below (the “Grant Date”) by and between
Alimera Sciences, Inc., a Delaware corporation (the “Company”), and the grantee
named in Section 2 below (the “Participant”). Capitalized terms in this
Agreement that are not otherwise defined shall have the same meaning as set
forth in the Company’s 2019 Omnibus Incentive Plan (as amended from time to
time, the “Plan”).
1.Purpose. The purpose of this Agreement is to reflect the terms and conditions
of the award to the Participant of restricted stock units (the “Restricted Stock
Units” or “RSUs”) in consideration of the services to be rendered by the
Participant to the Company or any Subsidiaries.


2.Award of Restricted Stock Units. Pursuant to Article VIII of the Plan,
Participant is awarded an Award of RSUs, subject to the following and the terms
and conditions of this Agreement and the Plan:


Name of Participant:___________________________________________
                                
Total RSUs awarded:___________________________________________             
Grant Date:___________________________________________________             
Each Restricted Stock Unit represents the right to receive one share of Common
Stock pursuant to the terms of the Plan and this Agreement.


3.Vesting Conditions.


(a)Vesting Schedule. The RSUs shall vest as follows (each such date being a
“Vesting Date”):
______________________________________________________________________________


______________________________________________________________________________                                
(b)Employment Condition. Subject to any exceptions set forth in Section 4 and
Section 5 below, no RSUs may be settled and delivered to a Participant (i)
before the applicable Vesting Date, and (y) if the Participant is not an active
employee of the Company or any Subsidiary of the Company on the applicable
Vesting Date (the “Employment Condition”).


(c)Vesting of Whole RSUs. All RSUs that are entitled to settlement and delivery
will be rounded to the nearest whole number (and 0.5 shall round to 1).


1

--------------------------------------------------------------------------------




(d)Separate Payment. Each tranche of Restricted Stock Units that vests, or is
scheduled to vest, pursuant to this Agreement is hereby designated as a
“separate payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).


4.Accelerated Vesting.


(a)Acceleration Upon Change in Control. If a Change in Control occurs after the
Grant Date and prior to the Participant’s termination of employment with the
Company, 100% of the outstanding RSUs shall be vested; provided that
notwithstanding anything else contained in this Section 4(a) to the contrary,
except as set forth in the final sentence of Section 4(b), in no event shall the
RSUs be accelerated to an extent or in a manner which would not be fully
deductible by the Company for federal income tax purposes because of Section
280G of the Code.


(b)Change in Control Adjustment. If a Change in Control occurs after the Grant
Date and if the Participant is entitled under any agreement or arrangement to
receive compensation that would constitute a parachute payment (including the
acceleration of rights to settlement and delivery (vesting) of RSUs under this
Agreement and any other equity award agreement with the Company) within the
meaning of Section 280G of the Code, the acceleration of any vesting under
Section 4(a) shall be cancelled or other CIC Payments (as defined below) shall
be reduced to the extent necessary to cause the aggregate present value of all
payments in the nature of compensation to the Participant that are contingent on
a change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company (the “CIC
Payments”) not to exceed 2.99 times the “base amount,” all within the meaning of
Section 280G of the Code. Such cancellation of vesting or other reductions in
CIC Payments shall be made, in all cases:  (i) if and to the extent not already
provided, accelerated, granted or paid, as applicable, on account of other CIC
Payments prior to the date of such cancellation, (ii) only to the least extent
necessary so that no portion of the CIC Payments after such cancellation or
reduction thereof shall be subject to the excise tax imposed by Section 4999 of
the Code, and (iii) in a manner that results in the best economic benefit to the
Participant (in applying these principles, any cancellation of  vesting or other
reduction in CIC Payments shall be made in a manner consistent with the
requirements of Section 409A of the Code, and where Tax Counsel (as defined
below) determines that two economically equivalent amounts are subject to
reduction but payable at different times, such amounts shall be reduced on a pro
rata basis but not below zero). All determinations required to be made under
this Section 4(b), and the assumptions to be utilized in arriving at such
determinations, shall be made by “Tax Counsel” (which shall be a law firm,
compensation consultant or accounting firm appointed by the Company), which
shall provide its determinations and any supporting calculations to the Company
within 10 business days of having made such determination. Tax Counsel shall
consult with any compensation consultant, accounting firm and/or other legal
counsel selected by the Company in determining which payments to, or for the
benefit of, the Participant are to be deemed to be CIC Payments. In connection
with


2

--------------------------------------------------------------------------------




making determinations under this Section 4(b), Tax Counsel shall take into
account, to the extent applicable, the value of any reasonable compensation for
services to be rendered (or for refraining from performing services) by the
Participant before or after the Change in Control.


Notwithstanding the foregoing, if the Participant is a party to an employment or
other agreement with the Company, or is a participant in a severance program
sponsored by the Company, that contains express provisions regarding Section
280G and/or Section 4999 of the Code (or any similar successor provision) that
apply to this Agreement, the Section 280G and/or Section 4999 provisions of such
employment or other agreement or plan, as applicable, shall control as to this
Agreement (for example, and without limitation, the Participant may be a party
to an employment agreement with the Company that provides for a “gross-up” as
opposed to a “cut-back” in the event that the Section 280G thresholds are
reached or exceeded in connection with a Change in Control and, in such event,
the Section 280G and/or Section 4999 provisions of such employment agreement
shall control as to this Agreement).
(c)Pro-Rata Vesting Upon Termination of Employment Due to Disability, Death or
Retirement on or Prior to the Applicable Vesting Date. If the Participant ceases
to be employed by the Company or a Subsidiary as a result of the Participant’s
Disability, death or Retirement on or prior to the applicable Vesting Date, the
following rules shall apply and shall be an exception to the Employment
Condition. The number of RSUs, if any, that shall become entitled to settlement
and delivery on the applicable Vesting Date (or, if earlier, the date of such
earlier Change in Control pursuant to Sections 4(a) and (b)) shall be (A) the
same number, if any, to which the Participant would have been entitled under
Section 3(a), or with respect to a Change in Control, Sections 4(a) and 4(b), if
the Participant’s employment had not terminated, multiplied by (B) a fraction,
the numerator of which shall be the number of whole months since the Grant Date
that the Participant was employed by the Company or a Subsidiary, and the
denominator of which shall be the total number of months from the Grant Date
until the date that all RSUs granted hereunder are scheduled to have vested.
RSUs subject to this Section 4(c) that do not become vested as of the applicable
Vesting Date shall be cancelled and forfeited.


(d)Definitions. For purposes of this Agreement, “Disability” means either (a)
that the Participant has met the definition of “Disability” under the Company’s
Group Long Term Disability Insurance and has qualified to commence a disability
benefit under such insurance, or (b) if the Participant is not covered by such
insurance, a permanent and total disability (within the meaning of Section
22(e)(3) of the Code or as otherwise determined by the Committee). For purposes
of this Agreement, “Retirement” means a termination of employment by the
Participant that occurs upon or after both (a) the Participant’s attainment of
age 55 and (b) when Participant’s years of service to the Company and its
Subsidiaries (such years of service determined in accordance with the rules for
determining years of service under the Company’s 401(k) Plan) is at least 10.
For purposes of this Agreement, “Change in Control” means a Change in Control as
defined in the Plan that occurs after the Grant


3

--------------------------------------------------------------------------------




Date and that constitutes a “change in control event” with respect to the
Participant as defined in the United States Treasury Regulations Section
1.409A-3(i)(5).


5.Forfeiture. Except to the extent otherwise expressly provided in Section 4, if
the Participant’s employment with the Company and its Subsidiaries terminates
before the applicable Vesting Date, all the unvested RSUs under this Agreement
shall be cancelled and forfeited. All RSUs, and any shares of Common Stock
issued hereunder (and any proceeds from the sale or disposition thereof), are
subject to repayment, recoupment, clawback, forfeiture, ineligibility, reduction
and/or elimination as set forth in Section 10(p) below.


6.Nonassignability. Subject to any exceptions set forth in this Agreement or the
Plan, during the period from the Grant Date and until the RSUs are settled in
accordance with Section 8 of this Agreement, the RSUs or the rights relating
thereto may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the RSUs or the rights
relating thereto shall be wholly ineffective and, if any such attempt is made,
the RSUs will be forfeited by the Participant and all of the Participant’s
rights to such units shall immediately terminate without any payment or
consideration by the Company.


7.Rights as Stockholder.


(a)The Participant shall not have any rights of a stockholder with respect to
the RSUs or the shares of Common Stock underlying the RSUs (including, without
limitation, any voting rights or any right to dividends paid with respect to the
shares of Common Stock underlying the RSUs) unless and until the RSUs are
settled in a specified number of shares in accordance with Section 8 below.
(b)Upon and following the settlement of the RSUs, the Participant shall be the
record owner of the shares of Common Stock underlying the RSUs unless and until
such shares are sold or otherwise disposed of, and as record owner shall be
entitled to all rights of a stockholder of the Company (including voting
rights).


8.Settlement of RSUs. Outstanding RSUs that become entitled to settlement and
delivery will be paid in an equivalent number of shares of Common Stock (either
by delivering one or more certificates for such shares or by entering such
shares in book entry form, as determined by the Company in its discretion) no
later than five (5) days after the applicable date upon which they become
entitled to settlement and delivery (as set forth in Sections 3 and 4 above)
with respect to such RSUs, and such payment shall be in complete satisfaction of
such RSUs. Delivery of any certificates will be made to the Participant’s last
address reflected on the books of the Company or its Subsidiaries unless the
Company is otherwise instructed in writing. Notwithstanding the foregoing, the
Company shall have the discretion to settle the RSUs prior to the time set forth
herein to the extent permitted by Treasury Regulation Section 1.409A-3(j)(4).
Notwithstanding anything to the contrary in the


4

--------------------------------------------------------------------------------




Plan or this Agreement, it will not be a violation of the Plan or this Agreement
(and the Participant will have no right to damages) if the Company delivers the
appropriate number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its discretion) during the “short-term deferral”
period as described in Treasury Regulation Section 1.409A-1(b)(4)(i).


9.Tax Liability and Withholding.


(a)The Participant shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Participant
pursuant to the Plan (including, for the avoidance of doubt, by withholding
vested shares of Common Stock deliverable upon vesting of the RSUs (“Shares”)),
the amount required to satisfy the federal, state, local and any other tax
withholding obligations of the Company or any Subsidiary that arise in
connection with the Participant’s RSUs. Consistent with the terms of Section
13.3 of the Plan, if the Participant fails to make such tax payments as
required, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Participant all
federal, state and local taxes of any kind required by law to be withheld with
respect to the Shares.


(b)Unless the Committee directs the Company to sell a portion of the Shares to
satisfy the withholding taxes as provided in Section 9(c), the Company shall
deduct and withhold the number of Shares, valued at the Fair Market Value of the
Shares on the date of delivery of the Shares to the Participant, that is equal
in value to the withholding tax obligations (as described in Section 9(a)) that
arise in connection with the vesting of the Participant’s RSUs and the related
delivery of Shares to the Participant.


(c)The Participant agrees that if the Committee so directs and approves, and if
the Participant does not make adequate provision in cash for any sums required
to satisfy the federal, state, local and any other tax withholding, to a “same
day sale” commitment with a broker-dealer of the Company’s choice that is a
member of the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby
the Participant irrevocably agrees to sell a portion of the Shares to satisfy
the withholding taxes and whereby the FINRA Dealer commits to forward the
proceeds necessary to satisfy the withholding taxes directly to the Company. If,
for any reason, such “same day sale” does not result in sufficient proceeds to
satisfy the withholding taxes or would be prohibited by applicable laws at the
applicable time, the Participant hereby authorizes the Company and/or the
relevant Subsidiary, or their respective agents, at their discretion, to satisfy
the obligations with regard to all withholding taxes by one or a combination of
the following: (i) withholding from any compensation otherwise payable to the
Participant by the Company or any Subsidiary; or (ii) causing the Participant to
tender a cash payment (which may be in the form of a check, electronic wire
transfer or other method permitted by the Company). It is the Company’s intent


5

--------------------------------------------------------------------------------




that the mandatory sale to cover withholding taxes imposed by the Company on the
Participant in connection with the receipt of this Award comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and be
interpreted to comply with the requirements of Rule 10b5-1(c).


In connection with a “same day sale,” the Participant hereby acknowledges and
agrees to the following:
(i)The Participant hereby appoints such FINRA Dealer appointed by the Company
for purposes of this Section 9(c) as the Participant’s agent (the “Agent”), and
authorize the Agent:


(A)To sell on the open market at the then prevailing market price(s), on the
Participant’s behalf, as soon as practicable on or after each date on which the
Shares vest, the number (rounded to the nearest whole number (and 0.5 shall
round to 1)) of the Shares sufficient to generate proceeds to cover (A) the
withholding taxes that the Participant is required to pay pursuant to the Plan
and this Agreement and (B) all applicable fees and commissions due to, or
required to be collected by, the Agent with respect thereto; and


(B)To remit any remaining funds to the Participant.


(ii)The Participant hereby authorizes the Company and the Agent to cooperate and
communicate with one another to determine the number of Shares that must be sold
pursuant to this Section 9(c).


(iii)The Participant understands that the Agent may effect sales as provided in
this Section 9(c) in one or more sales and that the average price for executions
resulting from bunched orders will be assigned to the Participant’s account. In
addition, the Participant acknowledges that it may not be possible to sell
Shares as provided by in this Section (9(c) due to (A) a legal or contractual
restriction applicable to the Participant or the Agent, (B) a market disruption,
or (C) rules governing order execution priority on the national exchange where
the Shares may be traded. If the Agent is unable to sell a sufficient number of
Shares to satisfy the withholding taxes, the Participant will continue to be
responsible for the timely payment to the Company of all withholding taxes and
any other federal, state and local taxes that are required by applicable laws
and regulations to be withheld, including but not limited to those amounts
specified in this Section (9(c).


(iv)The Participant acknowledges that regardless of any other term or condition
of this Section (9(c), the Agent will not be liable to the Participant for (A)
special, indirect, punitive, exemplary or consequential damages, or incidental
losses or damages of any kind, or (B) any failure to perform or for any delay in
performance that results from a cause or circumstance that is beyond its
reasonable control.


6

--------------------------------------------------------------------------------






(v)The Participant hereby agrees to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section (9(c). The Agent is a
third-party beneficiary of this Section (9(c).
(vi)The Participant hereby agrees that if the Participant has signed the
Agreement when the Participant is in possession of material non-public
information, unless the Participant informs the Company in writing within five
business days following the date the Participant ceases to be in possession of
material non-public information that the Participant is not in agreement with
the provisions of this Section (9(c), the Participant not providing such written
determination shall be a determination and agreement that the Participant has
agreed to the provisions set forth in this Section (9(c) on such date as the
Participant has ceased to be in possession of material non-public information.


(vii)This Section (9(c) shall terminate not later than the date on which all
withholding taxes arising in connection with the vesting of the Participant’s
RSUs have been satisfied.


(d)Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility, and the Company (i) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the award, vesting or settlement of the RSUs or the
subsequent sale of any Shares; and (ii) does not commit to structure the RSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items.


(e)To the extent necessary to qualify for an exemption from application of
Section 16(b) of the Exchange Act, if applicable, any share withholding or share
sale procedure shall be subject to the prior approval of the Committee.


10.Miscellaneous.


(a)This Agreement shall be construed, administered and governed in all respects
under and by the applicable internal laws of the State of Georgia, without
giving effect to the principles of conflicts of laws thereof. The Company and
the Participant further consent to the non-exclusive jurisdiction of the state
and federal courts of the State of Georgia for purposes of any action arising
out of or related to this Agreement.


(b)This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect


7

--------------------------------------------------------------------------------




thereto. Except as provided below, this Agreement may not be modified, amended,
supplemented or waived except by a writing signed by the parties hereto, and
such writing must refer specifically to this Agreement.


(c)If any event described in Article X of the Plan occurs after the Grant Date,
the adjustment provisions as provided for under Article X of the Plan shall
apply to this Award.


(d)By signing this Agreement, the Participant acknowledges that he or she has
received a copy of the Plan and has had an opportunity to review the Plan and
agrees to be bound by all the terms and provisions of the Plan.


(e)This Agreement, as amended from time to time, shall be binding upon, inure to
the benefit of, and be enforceable by the heirs, successors and assigns of the
parties hereto; provided, however, that this provision shall not permit any
assignment in contravention of the terms contained elsewhere herein.


(f)Neither this Agreement nor the Plan shall be construed to constitute an
agreement or understanding, expressed or implied, on the part of the Company or
any subsidiary to employ the Participant for any specified period and shall not
confer upon the Participant the right to continue in the employment of the
Company or any subsidiary, nor affect any right which the Company or any
subsidiary may have to terminate the employment of the Participant.


(g)This Agreement is subject to the Plan. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.


(h)Any notice required to be delivered to the Company under this Agreement shall
be in writing and addressed to the Chief Financial Officer of the Company at the
Company’s principal corporate offices. Any notice required to be delivered to
the Participant under this Agreement shall be in writing and addressed to the
Participant at the Participant’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.


(i)Any dispute regarding the interpretation of this Agreement shall be submitted
by the Participant or the Company to the Committee for review. The resolution of
such dispute by the Committee shall be final and binding on the Participant and
the Company.


(j)The Company may assign any of its rights under this Agreement. This Agreement
will be binding upon and inure to the benefit of the successors and assigns


8

--------------------------------------------------------------------------------




of the Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Participant and the Participant’s
beneficiaries, executors, administrators and the person(s) to whom the RSUs may
be transferred by will or the laws of descent or distribution.


(k)The invalidity or unenforceability of any provision (including any sentence,
clause, phrase, or word) of the Plan or this Agreement (or of any applicable
clawback policy or recoupment provisions referenced in Section 10(p) below)
shall not render invalid, void or unenforceable any other part or provision of
the Plan or this Agreement (or of any applicable clawback policy or recoupment
provisions referenced in Section 10(p) below) (including, as an example and
without limitation, the remainder of the provision that contains the invalid,
void or unenforceable sentence, clause, phrase or word), but rather each
provision of the Plan and this Agreement (and of any applicable clawback policy
or recoupment provisions referenced in Section 10(p) below) shall be severable
and enforceable to the extent permitted by law.


(l)This Agreement is intended to comply with Section 409A of the Code or an
exemption thereunder and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with Section
409A of the Code or any similar state statute, law or regulation.


(m)The value of the Participant’s RSUs is not part of the Participant’s normal
or expected compensation for purposes of calculating any severance, retirement,
welfare, insurance or similar employee benefit plan (“EB Plan”) unless otherwise
provided by such EB Plan.


(n)This Agreement may be executed in counterparts, each of which shall be deemed
an original but all of which together will constitute one and the same
instrument. Counterpart signature pages to this Agreement transmitted by
facsimile transmission, by electronic mail in portable document format (.pdf),
or by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original signature.


(o)The Company reserves the right to amend the terms of this Agreement as may be
necessary or appropriate to avoid adverse tax consequences under Section 409A of
the Code or to comply with any requirements under (i) any Company clawback or
recoupment policy regarding incentive compensation (any such policy, including
such a policy that may be adopted to address a specific situation before or


9

--------------------------------------------------------------------------------




after the situation occurs and any policy that provides for forfeiture,
ineligibility, reduction or elimination, as a result of misconduct, with respect
to the amount of incentive compensation that would otherwise be paid or
delivered, is referred to as a “clawback policy”) that is in effect as of the
date of this Agreement or that may hereafter be adopted by the Company or the
Committee or (ii) any “clawback” requirements under the Sarbanes-Oxley Act of
2002 or the Dodd-Frank Wall Street Reform and Consumer Protection Act to which
the Company may be subject.


(p)The Participant agrees that (i) these RSUs and (ii) any shares of Common
Stock issued hereunder (and any proceeds from the sale or disposition thereof),
shall, to the fullest extent permitted by applicable law, be subject to any
clawback or recoupment provisions (and to any provisions that provide for a
forfeiture, ineligibility, reduction or elimination, as a result of misconduct,
with respect to incentive compensation that would otherwise be paid or
delivered) contained in: (x) the Plan; (y) any written incentive plan applicable
these RSUs or shares of Common Stock issued hereunder (or proceeds from the sale
or disposition thereof); or (z) any clawback policy or recoupment provision that
is in effect as of the date of this Agreement or that is hereafter adopted by
the Company or the Committee, in each case as and to the extent set forth in any
such clawback policy or recoupment provision (or any such provisions that
provide for forfeiture, ineligibility, reduction or elimination, as a result of
misconduct, with respect to incentive compensation that would otherwise be paid
or delivered). By accepting this Agreement, the Participant agrees to return to
the Company the full amount required by any such clawback policy or any such
clawback or recoupment provisions (and agrees to any such provisions that
provide for forfeiture, ineligibility, reduction or elimination, as a result of
misconduct, with respect to the amount of incentive compensation that would
otherwise be paid or delivered) that are or hereafter become applicable to the
Participant.


(q)The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other Award materials by
and among the Company and its affiliates for the purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Company may hold certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Awards, or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan. The Participant understands
that Data will be transferred to such stock plan service provider as may be
selected by the Company, presently or in the future, which may be assisting the
Company with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or


10

--------------------------------------------------------------------------------




elsewhere, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections than the Participant’s country. The
Participant authorizes the Company, the stock plan service provider as may be
selected by the Company, and any other possible recipients which may assist the
Company, presently or in the future, with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan. Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke his or her consent, or instructs the Company to cease the
processing of the Data, his or her employment status will not be adversely
affected; the only adverse consequence of refusing or withdrawing the
Participant’s consent or instructing the Company to cease processing, is that
the Company would not be able to grant the Participant Restricted Stock Units or
any other equity awards or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
the Company’s human resources representative.


(r)The Company reserves the right to impose other requirements on the
Participant’s participation in the Plan, on the Restricted Stock Units and on
any Shares allocated to the RSUs, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. The Participant also acknowledges that
the applicable laws of the country in which the Participant is residing or
working at the time of grant, vesting and settlement of the Restricted Stock
Units or the sale of Shares received pursuant to the Restricted Stock Units
(including any rules or regulations governing securities, foreign exchange, tax,
labor, or other matters) may subject the Participant to additional procedural or
regulatory requirements that the Participant is and will be solely responsible
for and must fulfill.




[Signatures appear on following page.]




11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.




ALIMERA SCIENCES, INC.




By:        
Name:         
Title:        








    
The Participant






    
























